DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 30-35 are objected to because of the following informalities:
The limitation “bases” in claims 30-35 should read –basis—.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “electronic unit” in claims 30-35 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “electronic unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “electronic unit”) is modified by functional language (“for controlling the probe”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “processing unit” in claims 30-35 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “processing unit” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “processing unit”) is modified by functional language (“for controlling”, “for processing”, and “for generating”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a computer (pg. 6 lines 25-26) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 30-35 recite the limitation “electronic unit” in line 5. The limitation is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 27-28, 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “wherein the second and/or third image comprises an outline with a predetermined and unique line property” in lines 1-3. It is unclear if the second and third images would both comprise the same outline or if they would comprises different outlines having different predetermined and unique line properties. For examination purposes, it has been interpreted to mean either. 
Claim 27 recites the limitation “the second opacity property” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the second opacity property is interpreted as the first opacity property.
Claim 28 recites the limitation “said view” in line 9. It is unclear if this is the first view or the second view. For examination purposes, it has been interpreted to mean either. 
Claim 30 recites the limitation “the bases” in line 9.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 20, 22, 30-32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimazaki (US 20100130861 A1), hereinafter Shimazaki.
Regarding claim 16,
Shimazaki teaches an ultrasound imaging method for generating a visualization image (at least fig. 7 (G1) and corresponding disclosure) of a region inside a medium, the method comprising:
An emission and reception step (at least fig. 7) during which a plurality of emitted sequences of ultrasound waves are emitted inside a medium (at least fig. 7 (E1, B1, C1, and E4) and 
A processing step (at least fig. 5 (4, 5, and 21) and corresponding disclosure) during which the received sequences are processed for generating a first image via a first process (at least fig. 5 (4) and fig. 2 (42) and corresponding disclosure), and a second image via a second process (at least fig. 5 (5) and fig. 3 (52) and  corresponding disclosure) and a third image via a third process (at least fig. 5 (2) and fig. 6 (217) and corresponding disclosure), and wherein the first process (4), the second process (5), and the third process (21) are different one to the other
An image combining step (at least fig. 5 (6) and corresponding disclosure), during which the visualization image is determined by combining the first , second, and third image for simultaneously visualizing the results of the first (4), second (21) and third process (5) ([0060] which discloses the combination unit combines the B-mode image frame data (i.e. first image), the elastic image frame data (i.e. second image), and the color Doppler frame data (third image) together to generate an ultrasonic image (G1) with both a color Doppler (third) image and an elastic (second) image overlaid on the B-mode image).

Regarding claim 17,
Shimazaki discloses the elements of claim 16 as previously stated. Shimazaki further discloses wherein the second and third images are superposed over the first image ([0060] which discloses the elastic (second) image and color Doppler (third) image are overlaid on (i.e. superposed over) the b-mode (first) image). 

Regarding claim 18,


Regarding claim 20,
Shimazaki discloses the elements of claim 16 as previously stated. Shimazaki further teaches wherein the first process is b-mode ultrasound imaging (4), the second process is an elastography ultrasound imaging (5), and the third process is a flow process imaging (21).

Regarding claim 22,
Shimazaki discloses the elements of claim 16 as previously stated. Shimazaki further discloses wherein the steps are repeated for periodically generating a visualization image that is updated over time (at least fig. 7 (G2 and G3)).

Regarding claims 30-32 and 34,
Shimazaki discloses the elements of claim 16-18 and 20 as previously stated. Shimazaki further discloses an ultrasound imaging apparatus implementing the method according to claims 16-18, and 20, said apparatus comprises:
A probe (at least fig. 5 (2) and corresponding disclosure) for generating the plurality of emitted sequences and acquiring the plurality of received sequences,
An electronic unit (at least fig. 5 (3) and corresponding disclosure) for controlling the probe,
A processing unit (at least fig. 5 (4-9 and 21) for controlling the electronic unit (3), for processing signals from the received sequences so as to generate the first, second, and third images, and for generating the visualization image on the bases of said first, second, and third images. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 26, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Hashimoto et al. (US 20160249884 A1), hereinafter Hashimoto.
Regarding claim 19,
Shimazaki teaches the elements of claim 16 as previously stated. Because there are no drawings depicting the elasticity (second) image and/or the Doppler (third) image it is unclear if either or both of the images comprises an outline with a predetermined and unique line property.
Nonetheless, Hashimoto in a similar field of endeavor involving combining Doppler, elasticity, and b-mode images, teaches wherein an elasticity and Doppler image (at least fig. 5 (EI and DI) and corresponding disclosure) comprises an outline (at least fig. 5 (R) and corresponding disclosure) with a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include a Doppler image comprising an outline as taught by Hashimoto in order to define a region of interest for displaying the first and second images. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143).

Regarding claim 26,
Shimazaki teaches the elements of claim 16 as previously stated. Shimazaki fails to explicitly disclose the setup of the visualization image.
Nonetheless, Hashimoto teaches a visualization image comprising:
One view in which a first image is included (at least fig. 5 (BI) and corresponding disclosure), and
A box (at least fig. 5 ® and corresponding disclosure) having a size lower than the one of the view so as to be totally included inside said view (at least fig. 5), and 
Wherein the first image fills said one view (at least fig. 5 (BI) and corresponding disclosure),
a second image (at least fig. 5 (EI) and corresponding disclosure), is superposed over the first image inside the box (at least fig. 5) and
a third image (at least fig. 5 (DI) and corresponding disclosure) is superposed with the second image inside the box ([0053] which discloses the elasticity image is superimposed with the Doppler image).

	While it is unclear if the third image is necessarily superposed over the second image inside the box, a person having ordinary skill in the art would have readily recognized the superimposition would require overlaying one image over another (e.g. the third image over the second image).  
Regarding claim 33,
Shimazaki teaches the elements of claim 19 as previously stated. Shimazaki further teaches an ultrasound imaging apparatus implementing the method according to claim 19 said apparatus comprises:
A probe (at least fig. 5 (2) and corresponding disclosure) for generating the plurality of emitted sequences and acquiring the plurality of received sequences,
An electronic unit (at least fig. 5 (3) and corresponding disclosure) for controlling the probe,
A processing unit (at least fig. 5 (4-9 and 21) for controlling the electronic unit (3), for processing signals from the received sequences so as to generate the first, second, and third images, and for generating the visualization image on the bases of said first, second, and third images. 
 

Claims 21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Mosegaard et al. (US 20180172811 A1), hereinafter Mosegaard.
Regarding claim 21,

Mosegaard, in a similar field of endeavor involving ultrasonic imaging using different processes, teaches wherein processes have various time periodicity ([0030] which discloses different image rates for B-mode and the special mode(s) and [0034] which discloses the special mode processing include color flow mapping and an elastography algorithm. Examiner notes the different imaging rates correspond to various time periodicity for each of the processes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include various time periodicity for the processes as taught by Mosegaard in order to provide an enhanced frame rate for each process accordingly. 

Regarding claim 35,
Shimazaki teaches the elements of claim 21 as previously stated. Shimazaki further teaches an ultrasound imaging apparatus implementing the method according to claim 21 said apparatus comprises:
A probe (at least fig. 5 (2) and corresponding disclosure) for generating the plurality of emitted sequences and acquiring the plurality of received sequences,
An electronic unit (at least fig. 5 (3) and corresponding disclosure) for controlling the probe,
A processing unit (at least fig. 5 (4-9 and 21) for controlling the electronic unit (3), for processing signals from the received sequences so as to generate the first, second, and third images, and for generating the visualization image on the bases of said first, second, and third images. 

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Kim et al. (US 20060084870 A1), hereinafter Kim.
Regarding claim 23,
Shimazaki teaches the elements of claim 16 as previously stated. Shimazaki fails to explicitly teach wherein at least one of the received sequences is used by the second and third processes to process the corresponding second and third images.
Kim, in a similar field of endeavor involving ultrasound imaging using different processes, teaches wherein at least one received sequence ([0009] which discloses receiving first and second echo signals) used by an elasticity (at least fig. 5 (203A) and corresponding disclosure) and Doppler processes (at least fig. 5 (203B) and corresponding disclosure) to process corresponding elasticity and Doppler images ([0009]-[0010] which disclose the echo signals are used to produce an elastic and Doppler image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include a received sequence to be used by the elastic process and Doppler process as taught by Kim in order to reduce the amount of data needed to be received and produce the elastic and Doppler images accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of Kong et al. (US 20150164476 A1), hereinafter Kong.
Regarding claim 24,
Shimazaki teaches the elements of claim 16 as previously stated. It is unclear if at least one of the emitted sequences is a sequence generating an unfocussed ultrasound wave inside the medium.
Nonetheless,
Kong, in a similar field of endeavor involving ultrasound imaging processes, teaches generating an unfocussed ultrasound wave inside a medium ([0049] which discloses irradiating an object (i.e. a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include an emission sequence generating an unfocussed wave as taught by Kong in order to obtain the elasticity information accordingly. Such a modification amounts to a simple substitution of one known emission sequence for another rendering the claim obvious (MPEP 2143).

Regarding claim 25,
Shimazaki, as modified, teaches the elements of claim 24 as previously stated. Kong further teaches wherein the unfocussed ultrasound wave is a plane wave ([0049]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki and Hashimoto as applied to claim 26 above and further in view of Osumi et al. (US 20170055956 A1) hereinafter Osumi.
	Shimazaki, as modified, teaches the elements of claim 26 as previously stated. Hashimoto further teaches wherein the second image is superposed with a first opacity property (Examiner notes any image would necessarily have an opacity property) and the third image is superposed with a third opacity property (Examiner notes any image would necessarily have an opacity property)
	It appears that the third opacity property is higher than the first opacity property in fig. 5, since the blood vessel from the Doppler image is showing through the elasticity image.
	Nonetheless, Osumi, in a similar field of endeavor involving ultrasonic imaging using different processes, teaches wherein a flow image (i.e. Doppler image) has an opacity property higher than an 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Shimazaki, as currently modified, to include a third opacity property that is higher than the first opacity property as taught by Osumi in order to better distinguish the properties of the Doppler image from the elasticity image. 


Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shimazaki in view of NPL Shaaban et al. (“Real-time ultrasound elastography: Does it improve B-mode ultrasound characterization of solid breast lesions?”)
Regarding claim 28,
Shimazaki teaches the elements of claim 16 as previously stated. Shimazaki further teaches displaying two ultrasound images side by side, wherein one image is an ultrasound image obtained by combining the B-mode image frame data and the color Doppler image frame data and the second image is a second ultrasonic image obtained by combining the B-mode image frame data and the elasticity image frame data ([0066] which discloses side by side images are displayed one image comprising the ultrasonic image obtained by combining the B-mode image frame data and the color Doppler image frame data)
However, the setup of these images is not made clear by the disclosure.
Shaaban, in a similar field of endeavor involving ultrasound imaging using different processes teaches a visualization image (at least fig. 3 and corresponding disclosure) comprising:
A first view (at least fig. 3 (B) and corresponding disclosure) in which a B-mode image (at least fig. 3 (B)) is included,
A first box (see annotated fig. 3 below (first box)) having a size lower than the one of the first view (B) so as to be totally included inside said view (B),
A second view (at least fig. 3 (A) and corresponding disclosure) in which the B-mode image (at least fig. 3 (A) and corresponding disclosure) is included
A second box (see annotated fig. 3 below (second box)) having a size lower than the one of the second view (A) so as to be totally in side said view (A)
Wherein the B-mode image fills each one of the first (B) and second views (A) (at least fig. 3)
An elastic image is superposed over the B-mode image (B) inside the first box (see description of fig. 3)
A Doppler image is superposed over the B-mode image (A) inside the second box (See description of fig. 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Shimazaki to include a visualization image according to Shaaban, in order to focus on regions of interest comprising elasticity and blood flow accordingly. Such a modification amounts to merely a simple substitution of one known visualization image for another rendering the claim obvious (MPEP 2143).


    PNG
    media_image1.png
    512
    1417
    media_image1.png
    Greyscale

Annotated fig. 3
 
Regarding claim 29,
Shimazaki, as modified, teaches the elements of claim 28 as previously stated. Shaaban further teaches wherien the first (B) and second (A) views are organized horizontally inside the visualization image (at least fig. 3). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793